Title: To George Washington from Brigadier General John Stark, 29 July 1778
From: Stark, John
To: Washington, George


          
            Dear Sir
            Head Quarters Albany July 29th 1778
          
          the fourth Pensylvenia Regt and a Detatchm. of the Rifle Corps Arrived here 27th Inst.
            but in a very deplorable Condition for want of Cloaths—I Inclose you a Return of what is
            Wanted by them for the  present and without which they will not be
            fit for Scouting which seems to be the duty they were sent for— Nevertheless I shall send them to the Frontiers Immediately to
            protect the Affrigted Inhabitants and whose fears are too well Grounded.
          I think we Never shall have peace in the Western Frontiers untill we march an Army into
            the Indian Country and drive those Nefarious Wretches from their Habitations Burn their
            Towns and Destroy their Crops & make proclemation that if Ever they Return they
            shall be serverd in Like manner.
          I have nothing from Fort Schuyler of Late from that I Judge they are in peace—I send
            this by Lieut. Randolph an officer from Colo. Butlers Regt who will wait for the
            Cloathing and Answer. I am Sir with Great Respect your Hunbl. Serv.
          
            John Stark
          
        